         Case 6:18-cv-01145-JWB Document 302 Filed 10/08/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


AD ASTRA RECOVERY SERVICES, INC.,

                       Plaintiff,

v.                                                   Case No. 18-1145-JWB

JOHN CLIFFORD HEATH, ESQ., et al.,

                       Defendants.


                                MEMORANDUM AND ORDER

       This matter comes before the court on Plaintiff’s motions to seal (Docs. 288, 290, 292.)

The motions are fully briefed and ripe for decision. (Docs. 288, 291, 293, 295, 297, 300, 301.)

For the reasons stated herein, Plaintiff’s motions (Doc. 288, 292) are GRANTED IN PART and

DENIED IN PART. Plaintiff’s duplicate motion to seal (Doc. 290) is DENIED AS MOOT.

        On September 11, 2020, Defendants filed a motion for leave to file under seal a brief in

support of their motion for summary judgment and two deposition exhibits (Doc. 270) and a

motion for leave to file under seal their brief in support of a motion to exclude and one deposition

exhibit (Doc. 266.) Defendants moved to seal these materials because they contained material

Plaintiff Ad Astra Recovery Services, Inc. (“Ad Astra”) had designated as confidential under the

protective order in this case. (Doc. 22.) The publicly filed briefs in support of their motions

included redacted quotes from the exhibits at issue. The briefs that Defendants sought to file under

seal were unredacted. The court provisionally granted the motions and allowed the materials to

remain under seal. (Docs. 279, 280.) The court directed Ad Astra to file a motion if it wished to

maintain the documents under seal.




                                                 1
         Case 6:18-cv-01145-JWB Document 302 Filed 10/08/20 Page 2 of 4




       Ad Astra has now filed three motions to seal the materials. One motion was inadvertently

filed as a duplicate and Ad Astra subsequently filed an amended motion. (Docs. 290, 292.)

Therefore, the inadvertently filed motion is denied as moot. (Doc. 290.) The court will address

the remaining two motions to seal.

       Federal courts “recognize a general right to inspect and copy public records and documents,

including judicial records and documents.” Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597

(1978). The court has the “authority to seal documents before it, based upon the court’s inherent

supervisory authority over its own files and records.” United States v. Pickard, 733 F.3d 1297,

1300 (10th Cir. 2013). The party seeking to seal the documents must articulate “a real and

substantial interest that justifies depriving the public of access to the records that inform our

decision-making process.” Williams v. FedEx Corp. Servs., 849 F.3d 889, 905 (10th Cir. 2017)

(citation omitted).

       First, Ad Astra moved to seal excerpts of the deposition of its expert, Ricardo Zayas, and

the portions of his deposition quoted in the memorandum in support of excluding the opinion.

(Docs. 288, 293.) This deposition was not originally sealed. Defendants objected to the motion

on the basis that it sought to seal an exhibit that was not provisionally sealed by the court or

designated confidential. In its reply brief, Ad Astra states that it inadvertently cited to the wrong

exhibit and only seeks to seal portions from the deposition of Sarah Kruger, the Operations

Manager for Ad Astra. (Docs. 265, 266, 300.)

       With respect to Ad Astra’s second motion, Ad Astra seeks to seal portions of the

depositions of Tracy Bengtson and Sarah Kruger, which are included as exhibits 5 and 6 to

Defendants’ motion for summary judgment, and also seal portions of the memorandum that quote

those depositions. (Doc. 292.) In doing so, Ad Astra states that the portions of the depositions



                                                 2
         Case 6:18-cv-01145-JWB Document 302 Filed 10/08/20 Page 3 of 4




“reveal confidential and proprietary information about Plaintiff’s business model….[and] policies

and procedures.” (Doc. 291 at 2.) In addition to moving to seal the portions of the depositions

that were provisionally sealed, Ad Astra also identified additional pages that had not previously

been designated as confidential. Defendants objected to these new pages but take no position as

to the pages that had previously been designated as confidential and provisionally sealed. (Doc.

295 at 4.) In its reply, Ad Astra states that it is not seeking to seal the newly identified pages but

only seeks to seal the pages that the court provisionally sealed. (Doc. 301.)

       In support of its motions to seal, Ad Astra states that the deposition testimony reveals

confidential and proprietary information regarding Ad Astra’s policies and procedures and

business model. The court has reviewed the identified pages of the depositions and finds that those

pages appear to include information regarding business practices such as procedures regarding the

handling of disputes and lending practices. One page identified by Ad Astra includes specific

consumer information. Also, based on its position in the reply briefs, Ad Astra has narrowed its

request to seal only portions of the testimony that contains confidential information. See James v.

Boyd Gaming Corp., No. 19-2260-DDC-JPO, 2020 WL 4569153, at *1 (D. Kan. Aug. 7, 2020)

(granting motion to seal to redact portions of deposition testimony.)

       The court finds that Ad Astra has met its burden to overcome the presumption of a right to

access to judicial records by identifying a real and substantial interest justifying sealing. Mann v.

Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).

                                            Conclusion

       Ad Astra’s motions to seal are GRANTED IN PART and DENIED IN PART. (Docs. 288,

292.) The following portions of deposition exhibits shall be maintained under seal: Tracy

Bengston, pages 33 and 207; Sarah Kruger, pages 24-26 and 143-44. (Docs. 284, 286, 287.)



                                                  3
        Case 6:18-cv-01145-JWB Document 302 Filed 10/08/20 Page 4 of 4




Defendants’ unredacted memoranda are also to remain under seal. (Docs. 283, 285.) Defendants’

redacted memoranda, which quote portions of these sealed exhibits, are to remain redacted and

filed publicly. (Docs. 265, 269.) Ad Astra’s inadvertently filed motion to seal is DENIED AS

MOOT. (Doc. 290.)

IT IS SO ORDERED. Dated this 7th day of October, 2020.

                                                  __s/ John W. Broomes __________
                                                  JOHN W. BROOMES
                                                  UNITED STATES DISTRICT JUDGE




                                             4
